 Case 19-22130        Doc 92     Filed 03/16/20     Entered 03/16/20 09:48:48          Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
_________________________________________
In Re:                                    : CHAPTER 11

1794 – 1796, LLC                                       :       CASE NO.: 19-22130 (JJT)

                        Debtor.           :                    RE: ECF No. 84
_________________________________________

                  STIPULATED ORDER RE: MOTION FOR RELIEF
            FROM STAY, SCHEDULING AND OTHER RELATED MATTERS

       Whereas, secured creditor Manuel Moutinho, Trustee for the Mark IV Construction

Company, Inc., 401(K) Savings Plan (“Moutinho”) filed a Motion for Relief from Stay on

January 8, 2020 pursuant to 11 U.S.C. § 362(d)(1)(2) and (4) and to annul the stay for the

reasons set forth therein (the “Motion”); and

       Whereas, the Debtor objected to said Motion; and

       Whereas, after discussion at the hearing on the Motion the parties and the U.S. Trustee

placed various terms on the record regarding an interim disposition of the Motion and other

relief, all of which are now set forth in this Order, now therefore it is stipulated and agreed as

follows:

       1.      The Motion will be continued to the hearing dates set forth in this Order

and shall be granted in the event the Debtor defaults in any, respect set forth herein, fails to meet

the final deadlines herein or fails to obtain approval of its one and only opportunity to file a

Disclosure Statement and Plan and obtain order approving them and confirming its only Plan by

these deadlines.

       2.      The Debtor is allowed a single opportunity to file a Disclosure Statement

and Plan of Reorganization on or before April 1, 2020 at 5:00 p.m.
 Case 19-22130         Doc 92      Filed 03/16/20    Entered 03/16/20 09:48:48           Page 2 of 4



        3.      The hearing on approval of the Debtor’s Disclosure Statement shall be

assigned for April 14, 2020 at 2:00 p.m. and the hearing on the confirmation of the

Debtor’s Plan shall be assigned for May 14, 2020 at 2:00 p.m. These hearing dates are

only subject to the Court’s own availability or extreme personal emergency. The Debtor’s

counsel is in France between April 15 and April 26 and is not available for hearings on those

date.

        4.      If the Debtor fails to obtain approval of the Disclosure Statement or

confirmation of its Plan after the hearings set forth above, the relief shall enter as set

forth infra.

        5.      The Debtor shall also comply with the following conditions and its failure to

do so shall result in the entry of relief:

                a)      the Debtor shall pay adequate protection of $592.72 per month to Manuel

                        Moutinho, Trustee by the 1st of each month due, in hand, no later than the

                        7th of each month. Debtor shall also pay $1,615.64 in accrued adequate

                        protection on or before March 16, 2020. All payments must be in good

                        funds payable to Manuel Moutinho, Trustee and received and delivered to

                        1137 Seaview Avenue, Bridgeport, CT.

                b)      the Debtor shall timely pay all accruing fees to the U.S. Trustee.

        6.      The parties agree that, if the Debtor fails to make any of the said payments

to Manuel Moutinho, he may file an Affidavit of Non-Compliance with the terms and conditions

of this stipulation. Notice to Debtor's counsel shall be by way of the Court's electronic filing

system and by e-mail to the Debtor's Counsel. In the event that the Debtor does not object to

said affidavit by filing a counter affidavit with the Court five (5) days of the filing of the
 Case 19-22130        Doc 92          Filed 03/16/20   Entered 03/16/20 09:48:48        Page 3 of 4



affidavit, the Court may enter the order filed by Movant, granting the Motion without the

necessity of a hearing.

       7.      The Debtor stipulates that the notes and mortgages held by Moutinho

are valid, recorded, enforceable and no basis exists to object to or dispute them or the judgments

of foreclosure previously entered in Connecticut Superior Court (subject only to its verification

of the debt calculations from the last judgment to date); and stipulates that Moutinho’s attorney’s

fees and expenses incurred during the course of this case as approved by the Court as to the

claim held by Moutinho shall be paid as part of the debt in the event that a Plan is confirmed.

       8.      Discovery related to the Plan process may proceed now and shall

conclude by May 6, 2020. Testimony may be taken by deposition.

       9.      All objections to confirmation shall be filed by May 6, 2020 and also

ballots on the Plan filed by May 6, 2020.

       10.     Upon the Debtor’s failure to meet any date or deadline or to obtain

approval of its Disclosure Statement, other than revisions to the Disclosure Statement requiring

no continuance of the Confirmation Hearing, or the entry of a final order denying confirmation

of its Plan at its sole opportunity to do so, or to pay all sums required pursuant to this Stipulation,

then the following Orders shall enter:

               (a)        granting Manuel Moutinho, Trustee relief from stay pursuant to 11

                          U.S.C. § 362(d)(1)(2) and (4) with a two (2) year in rem bar regarding the

                          property known as 1794-1796 Barnum Avenue, Bridgeport, CT; and,

               (b)        Dismissing this case with prejudice with a two (2) year bar on

                          refiling.

       11.     The Court finds that this Order was entered into with full knowledge of its
 Case 19-22130        Doc 92     Filed 03/16/20    Entered 03/16/20 09:48:48         Page 4 of 4



meaning, intent and consequences upon the advice of counsel.

        12.     The Debtor waives any rights or ability to extend or alter any date or term

provided herein without Moutinho’s consent in exchange for Moutinho’s agreement to continue

the hearing on the Motion and waives any right to appeal this Order.

        13.     This Order may enter within five (5) business days of docketing notice of it

to all creditors.


DATED: March 10, 2020
                                                      /s/ Jeffrey Hellman
                                                      Jeffrey Hellman, Esq.
                                                      Law Offices of Jeffrey Hellman, LLC
                                                      195 Church Street, 10th Floor
                                                      New Haven, CT 06510
                                                      Telephone:(203) 691-8762
                                                      Email: jeff@jeffhellmanlaw.com
                                                      Attorney for 1794 - 1796, LLC




DATED: March 10, 2020
                                                      /s/ James M. Nugent
                                                      James M. Nugent, Esq.
                                                      Harlow, Adams & Friedman, P.C.
                                                      One New Haven Avenue, Suite 100
                                                      Milford, CT 06460
                                                      Telephone: (203) 878-0661
                                                      Email: Jmn@quidproquo.com
                                                      Attorney for Manuel Moutinho, Trustee for
                                                      the Mark IV Construction Company, Inc.,
                                                      401(K) Savings Plan


                     IT IS SO ORDERED at Hartford, Connecticut this 16th day of March 2020.
